an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Maltese, J.), dated March 3, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the defendants’ established their prima facie entitlement to judgment as a matter of law on their motion for summary judgment (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). The burden then shifted to the plaintiff to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the plaintiff submitted the report and affidavit of an engineering expert whose conclusions were, among other things, conclusory and failed to raise a triable issue of fact (see Murphy v Conner, 84 NY2d 969 [1994]; McGrath v Parker, 4 AD3d 457 [2004]; Gralnik v Brighton Beach Assoc., 3 AD3d 518 [2004]). Thus, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Prudenti, P.J., Ritter, H. Miller and Adams, JJ., concur.